01/03/2022



                                                                                   Case Number: DA 21-0525




          IN THE SUPREME COURT OF THE STATE OF MONTANA

__________________________________________________________________


 SHANELLE J. VAN DYKE,                      Appellant Cause No. DA 21-0525

 Respondent/Appellant,

         vs.

 DAVID ALLEN WARD,                          District Court Cause No. BDR 2020-49

 Petitioner/Appellee.


      ORDER GRANTING UNOPPOSED MOTION FOR 30-DAY EXTENSION


        Pursuant to the authority granted under M. R. App.P. 26(1), Appellant is

given an extension of time until January 31, 2022, to prepare, file, and serve the

Appellant’s brief.

Dated:                     , 2022.


                                               Bowen Greenwood
                                               Clerk of the Supreme Court

cc.     Michelle H. Vanisko, David B. Gallik



                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                            January 3 2022